

115 HR 6142 IH: Reducing Drug Waste Act of 2018
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6142IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mr. Doggett introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize a joint action plan and report on drug waste.
	
 1.Short titleThis Act may be cited as the Reducing Drug Waste Act of 2018. 2.Joint action plan and report on drug waste (a)Joint action planThe Secretary of Health and Human Services, shall develop a joint action plan, in consultation with stakeholders such as health care providers and patient advocates (including relevant Federal advisory committees), that—
 (1)utilizes data from Medicare claims on how much of a single-use drug was not administered, comparing single-use vial sizes in other settings such as to other countries’ health care systems, and through analysis during the drug approval process of alternative vial size safety and efficacy, to reduce drug waste and better manage costs;
 (2)includes quantifiable metrics and specific timelines to adopt different vial sizes in addition to those currently approved and marketed in the United States in order to significantly reduce the amount of drug discards, or waste, from single-use vials; and
 (3)includes options for how to better manage costs, including new technologies related to capture and storage, while ensuring patient access.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress the joint action plan described in subsection (a) and a report containing options for any legislative action needed to reduce drug waste and better manage costs.
			